***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  NATIONSTAR MORTGAGE, LLC v. CLIFFORD W.
                  MOLLO
                (AC 39320)
                       Lavine, Keller and Harper, Js.

                                  Syllabus

The plaintiff, which had been assigned a note secured by a mortgage on
   certain real property owned by the defendant, commenced this action
   to foreclose that mortgage. The plaintiff filed a motion for summary
   judgment claiming that there were no genuine issues as to any material
   fact alleged in its complaint, and appended documentation that pur-
   ported to set forth a prima facie case for foreclosure. Three days prior
   to oral argument on the motion for summary judgment, the defendant
   filed an answer, special defenses and a counterclaim, as well as an
   objection to the motion for summary judgment, which was supported
   by documentation and affidavits attesting to certain alleged fraudulent
   misrepresentations. The trial court overruled the defendant’s objection
   and granted the plaintiff’s motion for summary judgment as to liability
   only. Thereafter, the trial court rendered judgment of strict foreclosure,
   from which the defendant appealed to this court. Held that the trial
   court lacked authority to render summary judgment as to liability in
   favor of the plaintiff with respect to the factual or legal viability of the
   defendant’s special defenses, as the issues relating to the special
   defenses remained outside the scope of the plaintiff’s motion for sum-
   mary judgment: the plaintiff’s motion for summary judgment, which had
   been filed before the defendant filed his answer, special defenses and
   counterclaim, did not address the factual or legal issues raised therein,
   the only ground the plaintiff had raised in favor of summary judgment
   was limited to the facts alleged in its foreclosure complaint, its memoran-
   dum of law in support of summary judgment and the documentation
   appended to it shed no light on the validity of the defendant’s special
   defenses of fraud, unclean hands and equitable estoppel, and no argu-
   ment or evidence had been presented refuting the factual allegations
   raised by the defendant’s objection and supporting documentation, and
   for the plaintiff to have invoked the trial court’s authority to render
   summary judgment as to liability in light of the special defenses raised
   by the defendant, it should have marked off the argument on the motion
   for summary judgment to enable it to file a new pleading that addressed
   the special defenses with an accompanying brief and competent evi-
   dence to establish their legal insufficiency or that no genuine issue of
   material fact existed; accordingly, the trial court acted in excess of its
   authority when it raised and considered, sua sponte, grounds for sum-
   mary judgment not raised or briefed by the plaintiff, and because the
   trial court did not render a final judgment with respect to the defendant’s
   counterclaim, this court lacked subject matter jurisdiction over and
   dismissed the portion of the appeal challenging the purported judgment
   on the counterclaim.
           Argued January 11—officially released April 10, 2018

                             Procedural History

   Action to foreclose a mortgage on certain of the
defendant’s real property, and for other relief, brought
to the Superior Court in the judicial district of New
Britain, where the defendant filed a counterclaim; there-
after, the court, Dunnell, J., granted the plaintiff’s
motion for summary judgment as to liability only; subse-
quently, the court, Abrams, J., granted the plaintiff’s
motion for a judgment of strict foreclosure and ren-
dered judgment thereon, from which the defendant
appealed to this court. Reversed in part; appeal dis-
missed in part; further proceedings.
  Ridgely W. Brown, with whom, on the brief, was
Benjamin Gershberg, for the appellant (defendant).
  Shawn M. Masterson, for the appellee (plaintiff).
                          Opinion

   KELLER, J. The defendant, Clifford W. Mollo, appeals
from the judgment of strict foreclosure rendered by the
trial court in favor of the plaintiff, Nationstar Mortgage,
LLC. The defendant sets forth five claims that may be
distilled as follows: (1) the judgment of strict foreclo-
sure was improper because the court lacked authority
to render summary judgment as to liability on the note
and mortgage, and (2) the trial court erroneously deter-
mined that his special defenses and counterclaim were
legally insufficient and/or failed to establish any genuine
issue of material fact. Specifically, the defendant’s first
claim is that procedurally, the court lacked authority
to grant summary judgment because the plaintiff failed
to file any motion or memorandum of law attacking the
legal sufficiency of his special defenses or counterclaim
and failed to submit any competent evidence to estab-
lish that there was no genuine issue of material fact
with respect to the issues raised in them. With respect to
the second claim, the defendant argues that the court’s
decision granting summary judgment as to liability in
favor of the plaintiff was clearly erroneous in that he
presented uncontroverted evidence that demonstrated
that genuine issues of material fact exist with respect
to his special defenses of unclean hands, fraudulent
inducement and equitable estoppel, and his counter-
claim under the Connecticut Unfair Trade Practices Act
(CUTPA), General Statutes § 42-110a et seq. In addition,
the defendant claims that the plaintiff failed to demon-
strate that any defect in pleading his unclean hands
defense and the CUTPA counterclaim could not be
cured by repleading. We agree with the defendant that
the court lacked authority to grant the motion for sum-
mary judgment as to liability because the plaintiff failed
to file any motion or memorandum of law attacking the
legal sufficiency of the special defenses and failed to
submit any competent evidence to establish that there
was no genuine issue of material fact with respect to
the issues raised in them. Accordingly, we reverse the
judgment rendered by the trial court on the plaintiff’s
complaint.1 In light of our conclusion that the court
did not render a final judgment with respect to the
defendant’s counterclaim, we dismiss the portion of
the appeal challenging the purported judgment on the
counterclaim for lack of subject matter jurisdiction.2
See General Statutes § 52-263; Practice Book § 61-4;
State v. Curcio, 191 Conn. 27, 30, 463 A.2d 566 (1983).
  The following facts and procedural history are rele-
vant to our analysis. On June 26, 2007, the defendant
executed a promissory note, entitled ‘‘Adjustable Rate
Note,’’ in favor of First National Bank of Arizona (FNB
Arizona) in the original principal amount of $261,000.
To secure his obligations under the note, the defendant
granted a mortgage to Mortgage Electronic Registration
Systems, Inc., as nominee for FNB Arizona in his real
property known as 109 Lyon Road in Burlington. The
mortgage was assigned by an assignment of mortgage
to the plaintiff on February 15, 2013. This assignment
of the mortgage was recorded on March 11, 2013, in
Volume 321 at page 656 of the town of Burlington land
records. The plaintiff claims that, on or about October
1, 2012, the defendant defaulted on his payment obliga-
tions under the note. On April 22, 2013, the plaintiff
initiated the present action to foreclose its mortgage
and alleged that it was the owner of the note and mort-
gage executed by the defendant on June 26, 2007, in
favor of FNB Arizona.3 The defendant filed a disclosure
of defense on May 8, 2014, and a motion to strike on
July 16, 2014.4 In response to the motion to strike, on
February 6, 2015, the plaintiff filed a request for leave
to file an amended complaint and an amended com-
plaint, to which the defendant did not object. See Prac-
tice Book § 10-60 (a) (3). On March 25, 2015, prior
to the defendant’s filing an answer to the amended
complaint, the plaintiff filed its first motion for sum-
mary judgment, to which the defendant did not respond.
On December 16, 2015, the plaintiff filed a second
motion for summary judgment. On December 21, 2015,
the defendant filed a request for an extension of time
in which to respond to this motion.
   In the operative motion for summary judgment and
memorandum of law in support thereof, the plaintiff
alleged that there were no genuine issues as to any
material fact set forth in the complaint, as it is the
current holder of the note and mortgage and the defen-
dant is in default under the terms of the note and mort-
gage. Attached to the plaintiff’s motion was the
following documentation, which purported to set forth
a prima facie case for foreclosure against the defendant:
copies of the note, the mortgage and its adjustable rate
rider, the assignment of the mortgage to the plaintiff,
and an affidavit from Tina Marie Braune, a document
execution specialist employed by the plaintiff who
averred that the defendant remains in default of the
terms and obligations of the mortgage.
   On March 14, 2016, the plaintiff’s motion for summary
judgment appeared on the short calendar for argument.
Three days prior to this short calendar, on March 11,
2016, the defendant filed an answer, special defenses
and counterclaim and at the same time, an objection
to the motion for summary judgment. The objection was
untimely, as Practice Book (2016) § 17-45 then required
that ‘‘[a]ny adverse party shall at least five days before
the date the motion is to be considered on the short
calendar file opposing affidavits and other available
documentary evidence. Affidavits, and other documen-
tary proof not already a part of the file, shall be filed
and served as are pleadings.’’5
 In his answer, the defendant denied that the plaintiff
was entitled to any relief and further denied that the
plaintiff could satisfy its burden of proving that it was
entitled to the equitable remedy of foreclosure. He also
brought a counterclaim that alleged violations of
CUTPA as a result of the use of a ‘‘bait and switch teaser
note and option [adjustable rate mortgage] negative
amortization loan designed to fail,’’ a fraudulent assign-
ment of the mortgage, ‘‘part of an ongoing fraudulent
scheme of the plaintiff to ‘robo-sign’ mortgage loan
documents,’’ and illegal attempts by the plaintiff to
exclude the defendant from possession of the premises
by use of force. He claimed an entitlement to a set off
against any debt that is claimed to be due by the plaintiff
in the amount of any damages arising from his CUTPA
counterclaim. In addition, the defendant pleaded three
special defenses: unclean hands, fraudulent inducement
and equitable estoppel.
    In objecting to the motion for summary judgment,
the defendant filed a comprehensive ‘‘memorandum of
law in support of objection to motion for summary
judgment’’ in which he argued that his special defenses
and counterclaim were legally sufficient and that there
remained genuine issues of material fact with respect
to his claims. Attached to his memorandum, and rele-
vant to this appeal, are the defendant’s own affidavit
attesting to misleading and fraudulent misrepresenta-
tions on the part of FNB Arizona at the time he signed
the note and mortgage, a truth-in-lending disclosure
statement that the defendant alleges failed to disclose
the alternative payment schedules provided in the
adjustable rate mortgage,6 and the detailed affidavit of
a purported expert, Randall Huinker, who opined that
‘‘[t]he facts and circumstances regarding this loan indi-
cate that it meets the criteria for predatory lending
outlined in an [Office of the Comptroller of the Cur-
rency] Advisory Letter.’’
   When the short calendar hearing concerning the
motion for summary judgment commenced, counsel for
the defendant was not present. Counsel for the plaintiff
objected to the court entertaining the defendant’s objec-
tion to summary judgment because his written objec-
tion was not timely filed and he only had been able to
glance at it before he left his office to come to court.
In the alternative, the plaintiff argued that if the court
were to consider the defendant’s objection, the plaintiff
should be allowed sufficient time to amend its motion
for summary judgment accordingly. The court, despite
noting that the terms of the mortgage were ‘‘ridiculous’’
and ‘‘harsh,’’ and further indicating it did not know
whether the mortgage, alleged by the defendant to be
predatory in nature, was illegal as a matter of law,
overruled the objection and granted the motion for sum-
mary judgment as to liability only.
  Later that day, while counsel for the plaintiff was still
present, counsel for the defendant arrived and the court
indicated that it would rehear argument. After hearing
further argument, mostly from the defendant, the court
again overruled the defendant’s objection and permitted
its decision granting summary judgment in favor of
the plaintiff to stand.7 The court made only passing
references to the defendant’s special defenses and at
no time during the hearing did it make any reference
to the defendant’s counterclaim. The court indicated
that it did not ‘‘see anything wrong in the making of this
note except that [the defendant] made a bad bargain.’’8
  On June 6, 2016, the court, Abrams, J., granted the
plaintiff’s motion for judgment of foreclosure and ren-
dered a judgment of strict foreclosure. This appeal
followed.9
   We now address the defendant’s claim that the court
lacked authority to grant summary judgment10 in light
of the fact that, in its motion, the plaintiff did not argue
that the defendant’s special defenses were legally insuf-
ficient and/or argue that no genuine issues of material
fact existed with respect to the special defenses,11 such
that the plaintiff was entitled to judgment as a matter
of law as to liability.
   As a preliminary matter, we set forth our standard
of review and other relevant legal principles. Practice
Book § 17-49 provides that summary judgment ‘‘shall
be rendered forthwith if the pleadings, affidavits and
any other proof submitted show that there is no genuine
issue as to any material fact and that the moving party is
entitled to judgment as a matter of law.’’ As an appellate
court, ‘‘[w]e must decide whether the trial court erred
in determining that there was no genuine issue as to
any material fact and that the moving party is entitled
to judgment as a matter of law. . . . In deciding a
motion for summary judgment, the trial court must view
the evidence in the light most favorable to the nonmov-
ing party. . . . The test is whether a party would be
entitled to a directed verdict on the same facts. . . .
A material fact is a fact which will make a difference
in the result of the case. . . . [I]ssue-finding, rather
than issue-determination, is the key to the procedure.
. . . [T]he trial court does not sit as the trier of fact
when ruling on a motion for summary judgment. . . .
[Its] function is not to decide issues of material fact,
but rather to determine whether any such issues exist.’’
(Internal quotation marks omitted.) Lathrop v. Malcolm
Pirnie, Inc., 131 Conn. App. 204, 208, 25 A.3d 740 (2011).
  ‘‘In any action . . . any party may move for a sum-
mary judgment as to any claim or defense as a matter
of right at any time if no scheduling order exists and
the case has not been assigned for trial.’’ (Emphasis
added.) Practice Book § 17-44.12 ‘‘A memorandum of
law briefly outlining the claims of law and authority
pertinent thereto shall be filed and served by the movant
with . . . motions for summary judgment.’’ Practice
Book § 11-10.
  ‘‘The party seeking summary judgment has the bur-
den of showing the absence of any genuine issue [of]
material facts which, under applicable principles of sub-
stantive law, entitle him to a judgment as a matter of
law . . . and the party opposing such a motion must
provide an evidentiary foundation to demonstrate the
existence of a genuine issue of material fact. . . . Our
review of the decision to grant a motion for summary
judgment is plenary. . . . We therefore must decide
whether the court’s conclusions were legally and logi-
cally correct and find support in the record.’’ (Internal
quotation marks omitted.) Mott v. Wal-Mart Stores East,
LP, 139 Conn. App. 618, 624–25, 57 A.3d 391 (2012).
   ‘‘It is not enough for the moving party merely to assert
the absence of any disputed factual issue; the moving
party is required to bring forward . . . evidentiary
facts, or substantial evidence outside the pleadings to
show the absence of any material dispute. . . . The
party opposing summary judgment must present a fac-
tual predicate for his argument to raise a genuine issue
of fact. . . . Once raised, if it is not conclusively
refuted by the moving party, a genuine issue of fact
exists, and summary judgment is inappropriate.’’ (Cita-
tions omitted; emphasis omitted; internal quotation
marks omitted.) Barasso v. Rear Still Hill Road, LLC,
81 Conn. App. 798, 803, 842 A.2d 1134 (2004).
   In an appropriate case, a party also may properly use
a motion for summary judgment to challenge the legal
sufficiency of a pleading if its legal insufficiency is clear
on the face of the pleading and the adverse party is
unable to cure the defect by repleading. See Larobina
v. McDonald, 274 Conn. 394, 400–402, 876 A.2d 522
(2005). Seeking such a ruling by means of a motion for
summary judgment is the equivalent of filing a motion
to strike and assumes the truth of both the specific
factual allegations and any facts fairly provable thereun-
der. Id., 401. The movant must establish that the defect
cannot be cured by repleading, and it must be clear
that the motion is being used to challenge the legal
sufficiency of the pleading. See American Progressive
Life & Health Ins. Co. of New York v. Better Benefits,
LLC, 292 Conn. 111, 121, 971 A.2d 17 (2009). This court
has concluded that Larobina and American Progres-
sive Life & Health Ins. Co. of New York apply ‘‘when
the motion for summary judgment challenges the suffi-
ciency of a special defense.’’ GMAC Mortgage, LLC v.
Ford, 144 Conn. App. 165, 180, 73 A.3d 742 (2013).
  In order to establish a prima facie case in a mortgage
foreclosure action based on the allegations in the com-
plaint in this case, the plaintiff must prove by a prepon-
derance of the evidence that it is the owner of the note
and mortgage, that the defendant has defaulted on the
note and that any conditions precedent to foreclosure,
as established by the note and mortgage, have been
satisfied. See Franklin Credit Management Corp. v.
Nicholas, 73 Conn. App. 830, 838, 812 A.2d 51 (2002),
cert. denied, 262 Conn. 937, 815 A.2d 136 (2003). Thus,
the court may properly have granted summary judgment
as to liability in this foreclosure action if the complaint
and supporting affidavits had established an undisputed
prima facie case and the defendant had failed to assert
any legally sufficient special defense.
   ‘‘Historically, defenses to a foreclosure action have
been limited to payment, discharge, release or satisfac-
tion . . . or, if there had never been a valid lien. . . .
The purpose of a special defense is to plead facts that
are consistent with the allegations of the complaint
but demonstrate, nonetheless, that the plaintiff has no
cause of action. . . . A valid special defense at law to
a foreclosure proceeding must be legally sufficient and
address the making, validity or enforcement of the mort-
gage, the note or both. . . . Where the plaintiff’s con-
duct is inequitable, a court may withhold foreclosure
on equitable consideration and principles. . . . [O]ur
courts have permitted several equitable defenses to a
foreclosure action. [I]f the mortgagor is prevented by
accident, mistake or fraud, from fulfilling a condition
of the mortgage, foreclosure cannot be had . . . .
Other equitable defenses that our Supreme Court has
recognized in foreclosure actions include unconsciona-
bility . . . abandonment of security . . . and usury.’’
(Internal quotation marks omitted.) Fidelity Bank v.
Krenisky, 72 Conn. App. 700, 705–706, 807 A.2d 968,
cert. denied, 262 Conn. 915, 811 A.2d 1291 (2002).
Recently, in Bank of America, N.A. v. Aubut, 167 Conn.
App. 347, 143 A.3d 638 (2016), this court concluded
that although the defendants had entitled their special
defense ‘‘predatory lending,’’ they did not merely rely on
a bald assertion that the original plaintiff had engaged
in predatory lending practices, but had set forth their
special defense allegations in sufficient detail as to
legally invoke other, well recognized special defenses to
a foreclosure action, including fraud, unconscionability,
equitable estoppel and unclean hands.13 Id., 378–81. In
the present case, the defendant has pleaded recognized
special defenses: fraud and misrepresentation, unclean
hands and equitable estoppel.
   ‘‘Whether a court has the power to exercise discretion
at all is governed by the statutes and rules of practice.
Because we are concerned with the interpretation of
the rules of practice, which interpretation is controlled
by the same rules of construction as statutes . . . we
are dealing with a question of law rather than a question
of the discretion of the court . . . . Accordingly, our
review is plenary.’’ (Citation omitted; internal quotation
marks omitted.) Wells Fargo Bank, N.A. v. Treglia, 156
Conn. App. 1, 9, 111 A.3d 524 (2015).
  The defendant argues that the trial court lacked
authority to grant summary judgment as to liability
because the plaintiff’s motion did not address his spe-
cial defenses. As a result, the defendant argues, the
plaintiff failed to meet its initial burden of submitting
competent evidence to establish that there is not a
genuine issue of material fact with respect to the issues
raised in his special defenses, and further, failed to meet
its burden of demonstrating that each of his special
defenses does not state a legally cognizable defense
that cannot be cured by repleading.
   The plaintiff’s motion for summary judgment
addressed only the issues raised in its foreclosure com-
plaint. Counsel for the plaintiff understood that the
plaintiff needed to file a pleading in response to the
defendant’s objection if the court was going to entertain
it, such as an amendment to its motion for summary
judgment or other pleading to address the merits or
legal sufficiency of the defendant’s newly-posed special
defenses. In the absence of counsel for the defendant,
however, when the court appeared disinclined to con-
tinue the matter14 and indicated it preferred to consider
the motion and the defendant’s untimely objection to
it, the plaintiff acquiesced and made no further effort
to make the court aware of the risk of proceeding in
the face of such procedural irregularity.15
   In the present case, the court lacked authority to
render summary judgment as to liability in favor of the
plaintiff with respect to the factual or legal viability
of the defendant’s special defenses because the issues
relating to the special defenses remained outside the
scope of the plaintiff’s motion for summary judgment.
The plaintiff’s motion had been filed before the defen-
dant filed his answer, special defenses and counter-
claim and therefore, it did not address the factual or
legal issues raised therein. The only ground the plaintiff
had raised in favor of summary judgment was limited
to the facts alleged in its foreclosure complaint. As our
Supreme Court has explained: ‘‘[T]he court’s function
is generally limited to adjudicating the issues raised
by the parties on the proof they have presented and
applying appropriate procedural sanctions on motion
of a party. . . . F. James, G. Hazard & J. Leubsdorf,
Civil Procedure (5th Ed. 2001) § 1.2, p. 4. The parties
may, under our rules of practice, challenge the legal
sufficiency of a claim at two points prior to the com-
mencement of trial. First, a party may challenge the
legal sufficiency of an adverse party’s claim by filing a
motion to strike. Practice Book § 10-39. Second, a party
may move for summary judgment and request the trial
court to render judgment in its favor if there is no
genuine issue of fact and the moving party is entitled
to judgment as a matter of law. Practice Book §§ 17-
44 [and] 17-49. In both instances, the rules of practice
require a party to file a written motion to trigger the
trial court’s determination of a dispositive question of
law. The rules of practice do not provide the trial court
with authority to determine dispositive questions of law
in the absence of such a motion.’’ (Emphasis in original;
internal quotation marks omitted.) Vertex, Inc. v. Water-
bury, 278 Conn. 557, 564–65, 898 A.2d 178 (2006); see
also Greene v. Keating, 156 Conn. App. 854, 860–61,
115 A.3d 512 (2015) (court erred in rendering summary
judgment on ground not claimed or briefed by parties’
cross motions for summary judgment). We will not
countenance a summary judgment procedure that only
requires a party in its written pleading to address some,
but not all, of the issues whose resolution is necessary
to resolve a particular claim. Such a practice is a disser-
vice to all parties and the court. When a rule of practice
requires a written motion, a memorandum of law and
supporting documentation, it is because the issue to be
decided is of considerable importance. In the case of
summary judgment, which results in a swift, concise
end to often complex litigation without benefit of a
full trial, the parties and the court need to be as well
informed as possible on the applicable law and facts.
   In the present case, as a result of the defendant’s last
minute filing, the plaintiff understandably had not yet
raised any grounds for summary judgment related to
the defendant’s special defenses. Its memorandum of
law in support of summary judgment and the documen-
tation appended to it shed no light on their validity, as
no argument or even a scintilla of evidence had been
presented refuting the factual allegations raised by the
defendant’s objection and supporting documentation.16
‘‘A court may not grant summary judgment sua sponte.
. . . The issue first must be raised by the motion of a
party and supported by affidavits, documents or other
forms of proof.’’ (Citations omitted.) Cummings &
Lockwood v. Gray, 26 Conn. App. 293, 299, 600 A.2d
1040 (1991); see also Booth v. Flanagan, 19 Conn. App.
413, 415, 562 A.2d 592 (1989). The only way for the
plaintiff to properly have invoked the court’s authority
to render a summary judgment as to liability in light of
the special defenses raised by the defendant was to
proceed in the manner it first suggested to the court:
to mark off the argument on the motion for summary
judgment to enable it to file a new pleading addressing
the special defenses with an accompanying brief and/
or competent evidence sufficient to establish their legal
insufficiency or that no genuine issue of material fact
exists.
   Accordingly, we conclude, on the basis of the facts
of this case, that the court acted in excess of its author-
ity when it raised and considered, sua sponte, grounds
for summary judgment not raised or briefed by the
plaintiff. Moreover, as set forth previously, the trial
court did not render judgment with respect to the defen-
dant’s counterclaim and this court does not have subject
matter jurisdiction over that portion of his appeal. See
footnote 2 of this opinion.
  The portion of the appeal in which the defendant
challenges the court’s granting of the motion for sum-
mary judgment as to his counterclaim is dismissed; the
judgment of strict foreclosure is reversed and the case
is remanded for further proceedings according to law.
      In this opinion the other judges concurred.
  1
     Because our resolution of the defendant’s first claim is dispositive, we
do not reach the merits of his other claims.
   2
     Both parties on appeal argue whether the court erred in rendering sum-
mary judgment on the defendant’s counterclaim. Our review of the record,
however, reveals that no judgment was entered on the defendant’s counter-
claim. Accordingly, we only address the propriety of the court’s granting
summary judgment as to liability on the complaint and special defenses.
We note that if the court had rendered summary judgment on the counter-
claim, we would conclude it lacked authority to do so as no motion for
summary judgment on the counterclaim had been filed by either party. See
Miller v. Bourgoin, 28 Conn. App. 491, 499–500, 613 A.2d 292, cert. denied,
223 Conn. 927, 614 A.2d 825 (1992); Cummings & Lockwood v. Gray, 26
Conn. App. 293, 299–300, 600 A.2d 1040 (1991). ‘‘The lack of final judgment
is a threshold question that implicates the subject matter jurisdiction of this
court. . . . If there is no final judgment, we cannot reach the merits of an
appeal.’’ (Internal quotation marks omitted.) Heyward v. Judicial Dept.,
159 Conn. App. 794, 799, 124 A.3d 920 (2015).
   3
     This appeal raises no challenges as to the plaintiff’s standing to bring
the foreclosure action. Although the defendant, in his counterclaim, alleged
that the assignment of the mortgage to the plaintiff was fraudulent, during
the hearing on the plaintiff’s motion for summary judgment and his objection
thereto, at the suggestion of the court, he agreed to narrow his objection
to defenses involving the making, validity and enforcement of the note
and mortgage.
   4
     In his disclosure of defense, the defendant indicated that defenses would
be made, ‘‘on the basis of the plaintiff’s lack of standing and the lender
being involved in equity skimming and predatory lending.’’ The defendant
also reserved the right to present additional defenses should such defenses
be discovered at a future date. Subsequent to the plaintiff’s filing of its
amended complaint in February 2015, at no time prior to the filing of the
defendant’s answer, special defenses and counterclaim on March 11, 2016,
did the plaintiff move for default against the defendant for failure to plead
in response to its amended complaint. See Practice Book § 17-32.
   5
     Under the current rule of practice, the moving party shall not claim a
motion for summary judgment to the short calendar fewer than forty-five
days after the filing of the motion and the adverse party has forty-five days
to file and serve a response. See Practice Book § 17-45 (b) and (c), amended
June 24, 2016, to take effect January 1, 2017. Effectively, a nonmovant is
now permitted to file an objection on the day before the short calendar
argument, if argument is claimed for the forty-fifth day.
   6
     Before this court, the defendant asserts that this document is the truth
in lending disclosure statement provided to him at the time of the closing
in issue, and that it shows the monthly payments over the life of the mortgage
to be $1190 each, with no indication of variation. Before this court, the
plaintiff asserts that this disclosure statement is unrelated to the note and
mortgage at issue in the present case.
   7
     The court never issued a written memorandum of decision further articu-
lating its reasons for granting summary judgment and neither party has
provided us with a signed transcript of the court’s oral decision, upon which
they both rely, as required by Practice Book § 64-1 (a). The defendant did
not file a motion pursuant to Practice Book § 64-1 (b) providing notice that
the court had not filed a signed transcript of its oral decision. Nor did the
defendant take any additional steps to obtain a decision in compliance with
Practice Book § 64-1 (a). In some cases in which the requirements of Practice
Book § 64-1 (a) have not been followed, this court has declined to review
the claims raised on appeal due to the lack of an adequate record. Our
review of the dispositive issue in the present appeal is plenary. Moreover,
despite the absence of a signed transcript of the court’s oral decision or a
written memorandum of decision, our ability to review the claims raised on
appeal is not hampered because we are able to readily identify a sufficiently
detailed and concise statement of the court’s findings in the transcript of
the proceedings. See Medeiros v. Medeiros, 175 Conn. App. 174, 177, n.1,
167 A.3d 967 (2017).
   8
     This statement by the court appears to be an improper finding of fact,
suggesting that, in the court’s opinion, the defendant knew what he was
doing when he signed the note and mortgage, rather than the more proper
finding that no genuine issue of material fact exists as to the validity, making
or enforcement of the note. Viewed in the light most favorable to the defen-
dant, his affidavit raised several areas in which factual determinations may
control the outcome. ‘‘[S]ummary judgment procedure is particularly inap-
propriate where the inferences which the parties seek to have drawn deal
with questions of motive, intent and subjective feelings and reactions. . . .
It is only when the witnesses are present and subject to cross-examination
that their credibility and the weight to be given to their testimony can be
appraised.’’ (Citations omitted; internal quotation marks omitted.) United
Oil Co. v. Urban Redevelopment Commission, 158 Conn. 364, 376, 260 A.2d
596 (1969).
   9
     As we noted previously, the judgment of strict foreclosure makes no
reference to any judgment on the defendant’s counterclaim.
   10
      ‘‘[A] court may properly grant summary judgment as to liability in a
foreclosure action if the complaint and supporting affidavits establish an
undisputed prima facie case and the defendant fails to assert any legally
sufficient special defense.’’ (Internal quotation marks omitted.) Wells Fargo
Bank, N.A. v. Tarzia, 150 Conn. App. 660, 667, 92 A.3d 983, cert. denied,
314 Conn. 905, 99 A.3d 635 (2014). The plaintiff can then proceed to judgment
of foreclosure, which is a separate proceeding after liability has been deter-
mined on the note and mortgage. Id., 663–64.
   11
      We disagree with the plaintiff’s position that, despite the fact that its
motion for motion for summary judgment did not address the defendant’s
special defenses, the court had the authority ‘‘to [decide] whether the defen-
dant sufficiently [pleaded] his special defenses . . . and whether any defi-
ciency could not be cured by repleading.’’ See GMAC Mortgage, LLC v.
Ford, 144 Conn. App. 165, 179–80, 73 A.3d 742 (2013), which we will discuss
later in this opinion.
   12
      Practice Book (2014) § 17-44 was amended in 2013 to provide that
summary judgment is available for defenses, which rendered prior decisional
law to the contrary moot. W. Horton et al., 1 Connecticut Practice Series:
Connecticut Superior Court Civil Rules (2017–2018 Ed.) § 17-44, authors’
comments, p. 829.
   13
      The plaintiff, as an assignee of the mortgage who received ‘‘the full
benefit of all the powers and of all the covenants and provisions contained
in the mortgage,’’ takes it subject to all defenses which might have been
asserted against the assignor that go to the making, enforcement or validity
of the note and mortgage. See Bank of America, N.A. v. Aubut, supra, 167
Conn. App. 370; see also Hartford v. McKeever, 139 Conn. App. 277, 286,
55 A.3d 787 (2012), aff’d, 314 Conn. 255, 101 A.3d 229 (2014).
   14
      We by no means countenance the fact that the defendant, in derogation
of the rules of practice, unfairly surprised the plaintiff by the late filing of
his objection to summary judgment, but such conduct on the part of the
defendant does not justify the court’s consideration of the plaintiff’s motion
as having adequately raised and refuted the special defenses so as to justify
granting summary judgment.
   15
      The defendant, however, inartfully attempted to alert the court that
there might be ‘‘technical pleading reasons’’ for denying summary judgment,
citing to a case in which counsel for the defendant had prevailed for another
client on appeal, Wells Fargo Bank, N.A. v. Treglia, supra, 156 Conn. App.
1. In that case, the defendant had prevailed by asserting the court’s lack of
authority to consider and grant a motion for summary judgment when the
nonmoving party had moved to set aside a default. Id., 9. This court held
that the trial court had improperly conflated a motion for summary judgment
with a motion for judgment for the purposes of Practice Book (2014) § 17-
32 (b). Id., 13.
   16
      Faced with the lack of any opportunity to factually refute the defendant’s
allegations below with any competent evidence, plaintiff’s counsel made
unsubstantiated factual representations to the court, stating: ‘‘The only thing
I would add is that the borrower is a savvy borrower. He is a CPA. He
understood what he was getting into.’’